This is an appeal from a judgment for plaintiff in an action instituted by appellee against appellant for the possession of certain real estate and damages for unlawful detention thereof.
The issues were formed by a complaint in one paragraph and an answer in general denial. The cause was submitted to the court for trial without a jury, and the court found for the plaintiff and rendered judgment accordingly.
The errors assigned on appeal are: 1, alleged error in overruling a demurrer to the complaint, which demurrer was filed by appellant; 2, alleged error in overruling a motion for new trial, which motion was filed by appellant.
Under the heading "Points and Authorities" in appellant's brief is a statement of the two errors assigned, *Page 299 
including a statement of the causes for new trial set 1, 2.  forth in the motion therefor. Following that is a statement of eleven points or propositions, numbered consecutively, without any reference to any of the assigned errors or causes for new trial and without any application of said points or authorities thereto.
This is not a substantial compliance with the rules of this court, particularly Rule twenty-one, Clause sixth (Now Rule eighteen, clause sixth) which provides that: "Each of the . . . assignments shall be separately considered by separately
numbered propositions . . ."
That rule provides further "Assigned errors not treated as herein directed shall be deemed waived." (Our italics.)
The rules of this court are binding upon this court as well as upon the litigants, and therefore we deem all assigned errors waived.
Judgment affirmed.